Title: Thomas Jefferson to John Barnes, 16 August 1810
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Aug. 16. 10.
          
           I recieved last night a letter from mr Short dated Liverpool June 19. covering the inclosed papers, to wit, 1. Extract from the Register of the Prerogative court of Canterbury.  2. Power of Attorney from Hibbert’s exrs to Smith for selling the stock now inclosed. 3. a blank power of Atty from Smith to transfer the stock to Wm Short. 4. the original certificates for 5000. 1000. 1000. 1000. 1234.81 1393.01 652.30 1343.54 1092.63 935.47 amounting in the whole to 14651. D 76 c all of which I have examined and found to be as stated. mr Short in his letter says as follows ‘I ask the favor of you to recieve the inclosed papers. it will be necessary to fill the blank with the name of some person at Washington that they may by the transfer to me there obtain a new certificate in my name. I wish this to be done and the stock to be transferred to the books at Philadelphia for me.  I would not have given you this trouble if I had been sure of mr Barnes, or Dr Tucker, or mr Nourse being still there. I will thank you to send these papers to any one there you may think proper. they have only to put their name as is usual in the blank of the power, and then transfer the certificates to me, & ask that the amount (in one certificate if it can be done) may be placed for me on the books at Philadelphia. it is necessary that this should be done as soon as possible, and essential that it should be done before the middle of Sep. otherwise the quarter interest due the 1st of Oct. cannot be paid to me, but must be paid to the present holder in whose name the certificate now stands on the books at Washington. the new certificate to be sent to mr George Taylor jr 2d street Philadelphia, who will have it placed on the books there.’ so far mr Short. he will be here himself in the first good ship from Liverpool.
          I take the liberty of inclosing these papers to you because you are first named by mr Short of those to whom he would have wished to have sent them had he known you were still there. I do it the rather too as it gives me an occasion, long wished for, of recalling myself to your recollection and of enquiring after your health; no particular circumstance having occurred for a long time to give me that pleasure, and so much of my time being engaged in active pursuits, as to prevent my sitting down to my writing table except when called to it by something special. it has least of all been for want of a continued affection for you. be assured I shall ever retain a just sense of your kind offices to me while at Washington, and feel a sincere interest in your health & happiness. it would give us all the greatest pleasure if any circumstance could induce you this year, or any year, or every year, to make an excursion hither and pass some time with us. we are all in health & none in better than myself; and all join in their friendly respects to you. I set out within 2. or 3. days for Bedford, & shall be absent 3. or 4. weeks. Accept the assurances of my constant respect & affection.
          
            Th:
            Jefferson
        